W. Allen, J.
The condition that “the front line of the building which may be erected on the said lot shall be placed on a line parallel with, and ten feet back from, the said Tremont Street,” is a valid restriction, which the plaintiff can enforce. Sanborn v. Rice, 129 Mass. 387. Bagnall v. Davies, 140 Mass. 76. Linzee v. Mixer, 101 Mass. 512. Peck v. Conway, 119 Mass. 546.
The words “ for the term of twenty years from the first day of June, A. D. 1860,” in the fifth condition, are limited to that, and do not apply to the second, upon which the plaintiff relies. Keening v. Ayling, 126 Mass. 404.
There can be no question that the defendants’ building is prohibited by the restriction. Decree affirmed.